People v Lisi (2017 NY Slip Op 05752)





People v Lisi


2017 NY Slip Op 05752


Decided on July 19, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 19, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2014-07828
 (Ind. No. 1709-09)

[*1]The People of the State of New York, respondent,
vBrandon Lisi, appellant.


Del Atwell, East Hampton, NY, for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Rosalind C. Gray of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (J. Doyle, J., at plea; Condon, J., at sentencing), rendered June 18, 2014, convicting him of grand larceny in the first degree (two counts) and grand larceny in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's waiver of his right to appeal was valid (see People v Bryant, 28 NY3d 1094; People v Lopez, 6 NY3d 248, 257). The defendant's valid waiver of his right to appeal precludes review of his challenge to the factual sufficiency of his plea allocution (see People v Lagarenne, 148 AD3d 826; People v Carle, 121 AD3d 1011). The defendant may still raise issues with respect to the voluntariness of his plea and ineffective assistance of counsel that affected the voluntariness of his plea (see People v Parilla, 8 NY3d 654, 660; People v Brown, 116 AD3d 1062; People v Borges, 103 AD3d 747). However, to the extent that the defendant's contentions implicate such issues, those contentions are without merit.
BALKIN, J.P., ROMAN, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court